DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Chuprevich et al. (US 2007/0269622).
Regarding claim 13, Chuprevich discloses a paperboard substrate (Abstract,…a low scalping laminate material for food packaging is formed from a core layer of paper or paperboard...); a paperboard having an outer surface and an inner surface (Abstract,... paperboard having a first side and a second side...), the outer surface defining a food contact surface (Abstract,... a food contacting barrier layer is disposed on the second side of the core layer...); a plurality of extruded polymer layers applied to the outer surface (para[0037],... in a typical material manufacturing process, the various layers…are extruded or coextruded onto the paperboard. In order to achieve the serial
application or multiple series...) the polymer layers further defining at least one barrier layer, the barrier layer being applied as a multi-layer extrusion (Abstract,... the food contacting barrier layer is formed from a plurality of series of layers of polymeric 
nylon 6 and amorphous nylon, amorphous nylon, MXD nylon, mPE, a blend of mPE and LOPE, a combination of nylon 6 and mPE, a combination of nylon 6 and a blend of mPE with LOPE, and combinations thereof (para[0012],... the outer polymeric coating
is…LDPE…metallocene-based linear low density polyethylene (m-LLDPE), or a blend of these... para[0014],…the nylon is nylon MXD6...).
Regarding claim 15, Chuprevich discloses the substrate according to claim 13. Chuprevich discloses wherein an additional barrier layer of EVOH is present within the plurality of extruded polymer layers (para[0040],…suitable materials for the barrier, nylon layer, can include ethylene vinyl alcohol (EVOH)…)．
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 9, 12 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuprevich et al. (US 2007/0269622).
Regarding claim 1, Chuprevich discloses a paperboard substrate for food packaging (Abstract,... A low scalping laminate material for food packaging is formed from a core layer of paper or paperboard...) comprising: a paperboard having an out 
contacting barrier layer is disposed on the second side of the core layer…)；a multi-layer extrusion applied directly to the outer board surface (para[0037],... in a typical material manufacturing process, the various layers... are extruded or coextruded onto the paperboard. In order to achieve the serial application or multiple series…) and discloses using packaging layers comprising a pattern of nylon/tie/mPE blend (para[0030],…the structure is symmetrical application of a polyolefin layer 30, a tie layer 32, a polyamide resin layer 34, a tie layer 36, and a polyolefin layer... para[0012],…the polyolefin layer is lower density polyethylene (LOPE), medium density polyethylene (MOPE), linear low density polyethylene (LLOPE), metallocene-based linear low density polyethylene (m-LLOPE), or a blend thereof... para[0014], …the polyamide resin layer is preferably a nylon layer…) and also discloses the order of: a tie layer on a blend layer; an EVOH layer applied to the tie layer; a tie layer applied to the EVOH layer; and a LOPE layer applied to the tie layer (para[0030],…the structure is symmetrical application of…LOPE layer 30, a tie layer 32, a nylon layer 34, a tie layer 36, and a LOPE layer 38... para[0040],…suitable materials for the barrier, nylon layer 34, can include ethylene vinyl alcohol (EVOH)…).
Chuprevich does not explicitly disclose wherein the multilayer extrusion is in the order of Nylon/Nylon[Tie/mPE Blend/Nylon[Tie/mPE Blend/Nylon[Tie/mPE Blend/Nylon[Tie/mPE Blend/mPE Blend with the additional tie layer/EVOH layer/tie layer/LOPE layer. However, since Chuprevich already discloses the pattern of Nylon[Tie/mPE blend in the present invention and repeating that pattern multiple times ．
It would also have been obvious to one skilled in the art to, through routine experimentation, have an additional nylon layer on the outer nylon layer and another mPE blend on the innermost mPE blend layer to ensure more protection for the food (para[0003],... oxygen permeation which is problematic for foods that have shelf life, flavor and/or nutrient contents that can dramatically deteriorate in contact with oxygen. Many fruit juices show a declining vitamin C content when they are exposed to oxygen... para[0006],…EVOH…sensitive to moisture and rapidly lose their barrier characteristics against oxygen gas when they are exposed to a damp environment...).
」cture is symmetrical application of a polyolefin layer 30, a tie layer 32, a polyamide resin layer 34, a tie layer 36, and a polyolefin layer… para(0012),…the polyolefin layer is lower density polyethylene (LOPE), medium density polyethylene (MOPE), linear low density polyethylene (LLDPE), metallocene-based linear low density polyethylene (m-LLDPE), or a blend thereof...para[0014), …the polyamide resin layer is preferably a nylon layer…) and also discloses extruded layers applied in order of: an LOPE layer/tie layer/EVOH layer/tie layer/LOPE layer (para[0030),... the structure is symmetrical application of... LDPE layer 30, a tie layer 32, a nylon layer 34, a tie layer 36, and a LOPE layer 38…para[0040],... suitable materials for the barrier, nylon layer 34, can include ethylene vinyl alcohol (EVOH)…), but does not explicitly disclose wherein the multi-layer extrusion is in the order of Nylon/NylonfTie/mPE Blend/NylonfTie/mPE Blend/NylonfTie/mPE Blend/NylonfTie/mPE Blend/mPE Blend with and additional LOPE layer/tie layer/EVOH layer/tie layer/LOPE layer on top. 
（see instant specification page 1 lines 26-30,... extruded coatings are selected for an ability to... barrier properties with respect to water vapor transmission, oxygen barrier transmission, and the ability to minimize "scalping" or penetration of the package contents…).
It would also have been obvious to one skilled in the art to, through routine experimentation, have an additional nylon layer on the outer nylon layer and another mPE blend on the innermost mPE blend layer to ensure more protection for the food (para[0003),…oxygen permeation which is problematic for foods that have shelf life,f lavor and/or nutrient contents that can dramatically deteriorate in contact with oxygen. Many fruit juices show a declining vitamin C content when they are exposed to oxygen... .
Regarding claim 3, Chuprevich discloses a paperboard substrate for food packaging (Abstract,... A low scalping laminate material for food packaging is formed from a core layer of paper or paperboard...) comprising: a paperboard having an out surface and an inner surface (Abstract,…paperboard having a first side and a second side...), the outer surface defining a food contact surface (Abstract,…a food contacting barrier layer is disposed on the second side of the core layer...); a multi-layer extrusion applied directly to the outer board surface (para[0037],... in a typical material manufacturing process, the various layers…are extruded or coextruded onto the paperboard. In order to achieve the serial application or multiple series…) and discloses using packaging layers comprising a pattern of nylon/tie/mPE blend (para[0030),…the structure is symmetrical application of a polyolefin layer 30, a tie layer 32, a polyamide resin layer 34, a tie layer 36, and a polyolefin layer… para[0012],…the polyolefin layer is lower density polyethylene (LOPE), medium density polyethylene (MOPE), linear low density polyethylene (LLDPE), metallocene-based linear low density polyethylene (m-LLOPE), or a blend thereof...para[0014],…the polyamide resin layer is preferably a nylon layer…) and also discloses an LOPE layer (para[0030],…the structure is symmetrical application of…LOPE layer 30, a tie layer 32, a nylon layer 34, a tie layer 36, and a LOPE layer 38...) but does not explicitly disclose wherein the multiーlayer extrusion is in the order of Nylon/NylonfTie/mPE Blend/NylonfTie/mPE Blend/NylonfTie/mPE Blend/NylonfTie/mPE Blend/mPE Blend with the additional LOPE layer. 
（see instant specification page 1 lines 26-30,…extruded coatings are selected for an ability to…barrier properties with respect to water vapor transmission, oxygen barrier transmission, and the ability to minimize "scalping" or penetration of the package contents...). 
It would also have been obvious to one skilled in the art to, through routine experimentation, have an additional nylon layer on the outer nylon layer and another mPE blend on the innermost mPE blend layer to ensure more protection for the food (para[0003),…oxygen permeation which is problematic for foods that have shelf life, flavor and/or nutrient contents that can dramatically deteriorate in contact with oxygen. Many fruit juices show a declining vitamin C content when they are exposed to oxygen... para[0006],…EVOH... sensitive to moisture and rapidly lose their barrier characteristics against oxygen gas when they are exposed to a damp environment…).
．
Regarding claim 9, Chuprevich discloses the paperboard substrate according to claim 2. Chuprevich further discloses wherein the nylon is a MXD nylon (para[0014],…Most preferably, the nylon is nylon MXD6…)．
Regarding claim 12, Chuprevich discloses the paperboard substrate. Chuprevich further discloses wherein the nylon is a MXO nylon (para[0014],…Most preferably, the nylon is nylon MXD6…)．
Regarding claim 16, Chuprevich discloses the substrate according to claim 13, but does not disclose wherein the total weight of nylon present within the extruded polymer layers is 4 pounds or less. However, it would have been obvious to, through routine experimentation, optimize the amount of nylon being used to stay within the desired weight range  . 
Regarding claim 17, Chuprevich discloses the paperboard substrate of claim 13. Chuprevich further discloses wherein the mPE is present within a blend of LOPE (para[0029),…LOPE is also approved for use... also acceptable are linear low density polyethylene (LLDPE) and metallocene-based low density polyethylene (m-LLDPE), and blends of these materials...) but does not disclose wherein the amount of mPE present_is in an amount of at least about 20% of the blend.  However, it would have been obvious to one skilled in the art to, through routine experimentation, optimize the amount of mPE in the blend in order to provide improved barrier properties.
Claims 4-5, 7-8, 10-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuprevich et al. (US 2007/0269622) in view of Reighard et al. (US 2003/0180487).
Regarding claim 4, Chuprevich discloses the paperboard substrate according to claim 1, but does not disclose wherein the nylon is a blend of nylon 6 and amorphous nylon. However, in a similar invention, Reighard discloses a paperboard substrate for food packaging (Abstract,.... a non-foil barrier laminate structure is provided that results in an improve in shelf life performance of packaged food products…para[0030],... the stn」cture 5 contains a paperboard substrate 10…)and discloses wherein the extrusion applied to the board comprises nylon, tie, and polyethylene (para[0036],…applied to the other side of the substrate 50, a polyamide layer…followed by a tie layer…followed by a polyolefin layer…para[0032),…the polyamide layer can be, but is not limited to, nylon 6, nylon 66... para[0030], …polyolefin polymer layer 12 such as low density polyethylene…) as well as EVOH (Abstract,... the laminate structures have…at least one EVOH layer as a barrier to oxygen…)and also discloses wherein the nylon is a blend of nylon 6 and amorphous nylon (para[0034], ... polyamides such as, but not limited to, nylon 6…amorphous nylons... and blends of nylon...). 
It would have been obvious to one skilled in the art to combine these references and incorporate a blend of nylon 6 and amorphous nylon because these references both pertain to paperboard substrates for food packaging using Nylon, tie layers, polyethylene, LOPE (low density polyethylene) and EVOH (ethylene

Regarding claim 5, Chuprevich discloses the paperboard substrate according to claim 1, but does not disclose wherein the nylon is an amorphous nylon. However, in a similar invention, Reighard discloses a paperboard substrate for food packaging (Abstract,….a non-foil barrier laminate structure is provided that results in an improve in shelf life performance of packaged food products…para[0030].... the structure 5 contains a paperboard substrate 10...) and discloses wherein the extrusion applied to the board comprises nylon, tie, and polyethylene (para[0036],…applied to the other side of the substrate 50, a polyamide layer...followed by a tie layer...followed by a
polyolefin layer…para[0032),... the polyamide layer can be, but is not limited to, nylon 6, nylon 66... para[0030],…polyolefin polymer layer 12 such as low density polyethylene…)as well as EVOH (Abstract,…the laminate structures have... at least one EVOH layer as a barrier to oxygen...) and also discloses wherein the nylon is nylon 6 (para[0032),... the polyamide layer can be... nylon 6…)．
It would have been obvious to one skilled in the art to combine these references and incorporate nylon 6 because these references both pertain to paperboard
substrates for food packaging using Nylon, tie layers, polyethylene, LOPE (low density polyethylene) and EVOH (ethylene vinyl alcohol) and it would have been obvious to, through routine experimentation, optimize the packaging by trying different types of nylon material.
」cture 5 contains a paperboard substrate 10...) and discloses wherein the extn」sion applied to the board comprises nylon, tie, and polyethylene (para[0036),…applied to the other side of the substrate 50, a polyamide layer…followed by a tie layer…followed by a polyolefin layer…para[0032),…the polyamide layer can be, but is not limited to, nylon 6, nylon 66…para[0030], …polyolefin polymer layer 12 such as low density polyethylene...) as well as EVOH (Abstract,... the laminate structures have... at least one EVOH layer as a barrier to oxygen…)and also discloses wherein the nylon is a blend of nylon 6 and amorphous nylon (para[0034], …polyamides such as, but not limited to, nylon 6…amorphous nylons... and blends of nylon…)．
It would have been obvious to one skilled in the art to combine these references and incorporate a blend of nylon 6 and amorphous nylon because these references both pertain to paperboard substrates for food packaging using Nylon, tie layers, polyethylene, LOPE (low density polyethylene) and EVOH (ethylene vinyl alcohol) and it would have been obvious to, through routine experimentation, optimize the packaging by trying different types of nylon material in order to provide improved barrier properties.
Regarding claim 8, Chuprevich discloses the paperboard substrate according to claim 2, but does not disclose wherein the nylon is an amorphous nylon. However, in a 
It would have been obvious to one skilled in the art to combine these references and incorporate nylon 6 because these references both pertain to paperboard
substrates for food packaging using Nylon, tie layers, polyethylene, LOPE (low density polyethylene) and EVOH (ethylene vinyl alcohol) and it would have been obvious to, through routine experimentation, optimize the packaging by trying different types of nylon material in order to provide improved barrier properties.
Regarding claim 10, Chuprevich discloses the paperboard substrate according to claim 3, but does not disclose wherein the nylon is a blend of nylon 6 and amorphous nylon. However, in a similar invention, Reighard discloses a paperboard substrate for food packaging (Abstract, …,a non-foil barrier laminate structure is provided that results in an improve in shelf life performance of packaged food products... para[0030],... the structure 5 contains a paperboard substrate 10...) and discloses wherein the extrusion applied to the board comprises nylon, tie, and polyethylene (para[0036),... applied to the other side of the substrate 50, a polyamide layer... followed by a tie layer...followed by a polyolefin layer…para[0032],…the polyamide layer can be, but is not limited to, nylon 6, nylon 66…para[0030], …polyolefin polymer layer 12 such as low density polyethylene…) and also discloses wherein the nylon is a blend of nylon 6 and amorphous nylon (para[0034],…polyamides such as, but not limited to, nylon 6... amorphous nylons... and blends of nylon...). 
It would have been obvious to one skilled in the art to combine these references and incorporate a blend of nylon 6 and amorphous nylon because these
references both pertain to paperboard substrates for food packaging using Nylon, tie layers, polyethylene, LOPE (low density polyethylene) and it would have been obvious to, through routine experimentation, optimize the packaging by trying different types of nylon material in order to provide improved barrier properties.
Regarding claim 11, Chuprevich discloses the paperboard substrate according to claim 3, but does not disclose wherein the nylon is an amorphous nylon. However, in a similar invention, Reighard discloses a paperboard substrate for food packaging (Abstract,….a non-foil barrier laminate structure is provided that results in an improve in shelf life performance of packaged food products... para[0030),… the structure 5 contains a paperboard substrate 10…) and discloses wherein the extrusion applied to the board comprises nylon, tie, and polyethylene (para[0036],... applied to the other side of the substrate 50, a polyamide layer...followed by a tie layer... followed by a polyolefin layer…para[0032],…the polyamide layer can be, but is not limited to, nylon 6, nylon 66…para[0030],…polyolefin polymer layer 12 such as low density polyethylene…) and also discloses wherein the nylon is nylon 6 (para[0032],…the polyamide layer can be... nylon 6…)． 
It would have been obvious to one skilled in the art to combine these references and incorporate nylon 6 because these references
both pertain to paperboard substrates for food packaging using Nylon, tie layers, polyethylene, LOPE (low density polyethylene) and it
would have been obvious to, through routine experimentation, optimize the packaging by trying different types of nylon material in order to provide improved barrier properties.
Regarding claim 14, Chuprevich discloses the substrate according to claim 13, but does not disclose wherein the paperboard substrate has a multiplied layer of nylon 6 applied directly to the outer board surface.  However, in a similar invention, Reighard discloses a paperboard substrate for food packaging (Abstract,.... a non-foil barrier laminate structure is provided that results in an improve in shelf life performance of packaged food products... para[0030],... the structure 5 contains a paperboard substrate 10…)and discloses wherein the extrusion applied to the board defines a barrier layer being applied as a multi-layer extrusion (para[0037),... referring to laminate... the polyolefin is extrusion coated onto the substrate…the polyamide 14, ethylene vinyl alcohol copolymer 16, and tie layer 17 are then deposited as a coextrusion…the polyolefin layer 20….polyolefin layer 28 are then produced as a coextrusion and coated onto the first coextrusion…Figures 1-2, the numbers correspond to the extruded/coextruded layers of material forming the barrier) wherein the
material is selected from the group consisting of nylon 6, a blend of nylon 6 and amorphous nylon, amorphous nylon, and combinations thereof (para[0034],…polyamides such as, but not limited to, nylon 6…amorphous nylons…and blends of nylon…) and also discloses the nylon being nylon 6 (para[0034),…polyamides such as, but not limited to, nylon 6…) but does not explicitly disclose wherein the nylon 6 is applied in a multiplied layer onto the substrate. 
However, since both Chuprevich and Reighard disclose wherein the use of Nylon is important in protecting food against oxygen (see Chuprevich para[0001],…the present invention relates to a low scalping barrier material for packaging that provides enhanced barrier properties... as well as an oxygen barrier.. para[0003],... oxygen permeation which is problematic for foods that have shelf life, flavor and/or nutrient contents that can dramatically deteriorate in contact with oxygen. Many fruit juices show a declining vitamin C content when they are exposed to oxygen... para[0004],... experience has shown that superior oxygen impermeability is provided by material such as…EVOH…nylon...)(see Reighard para[OOOS],... utilize a laminate containing nylon... as a barrier to oxygen and flavor oils...) it would have been obvious to one skilled in the art to, through routine experimentation, optimize the amount and order of the layering of the extruded polymeric material to protect the food.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
November 14, 2021